         Case 4:19-cv-00849-BRW Document 13 Filed 04/15/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

OTIS D. GIPSON                                                                 PETITIONER
ADC #080856

v.                          Case No. 4:19-CV-00849-BRW-JTK

DEXTER PAYNE, Director,
Arkansas Department of Correction                                             RESPONDENT


                                             ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections. After careful review, the

Court concludes that the findings and recommendations should be, and are hereby, approved and

adopted as this Court’s findings in all respects in their entirety. Judgment will be entered

accordingly. A certificate of appealability will not issue.

       IT IS SO ORDERED this 15th day of April, 2020.



                                                              Billy Roy Wilson_________________
                                                              UNITED STATES DISTRICT JUDGE
